Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about September 5, 2012, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for a prior felony sex crime conviction, and properly exercised its discretion in denying a downward departure (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Among other things, the underlying conviction involved a pattern of serious criminal conduct committed against a child, and defendant has been convicted, in another state, of failing to comply with sex offender registration requirements.
Concur — Tom, J.E, Acosta, Andrias, DeGrasse and Richter, JJ.